     Case 1-17-44665-ess        Doc 307     Filed 10/14/20     Entered 10/14/20 14:28:06




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re
                                                      Chapter 7
    VAN DOUG WALKER,
                                                      Case No. 1-17-44665-ess
                           Debtor.

            ORDER APPROVING TRUSTEE’S FINAL REPORT AND GRANTING
           APPLICATIONS FOR FINAL AWARD OF COMPENSATION AND
                   REIMBURSEMENT OF DISBURSEMENTS
                   _______________________________________

       Upon consideration of the Trustee’s Final Report and Account (the “Trustee’s Final

Report”) and applications pursuant to Bankruptcy Code §§ 326, 328 and 330 and Federal Rule

of Bankruptcy Procedure 2016(a) for final allowance and payment of professional compensation

and reimbursement of expenses incurred during the periods set forth in the applications of Alan

Nisselson (the “Trustee”), Chapter 7 Trustee, Windels Marx Lane & Mittendorf, LLP

(“WMLM”), attorneys for the Trustee and Joseph A. Broderick, P.C., accountants for the

Trustee (the “Applications”); and a hearing having been held to consider the Applications on

October 13, 2020 (the “Hearing”); and notice having been given pursuant to Federal Rule of

Bankruptcy Procedure 2002(a)(6) and (c)(2); and the Debtor having filed an objection (the

“Objection”) to the Application of WMLM and WMLM having filed a response to the

Objection, and the Court having held a hearing on October 13, 2020, and the Court having given

due consideration to the Objection and the Response and having overruled the Objection based

upon the record of the hearing and the record of this case; and the United States Trustee having

filed a statement of no opposition, and no other objections having been interposed; and sufficient

cause having been shown therefore, it is hereby
     Case 1-17-44665-ess         Doc 307     Filed 10/14/20    Entered 10/14/20 14:28:06




          ORDERED, that the Trustee’s Final Report is approved and accepted as filed; and it is

further

          ORDERED, that the Applications are granted approved for final allowance of

compensation and reimbursement of expenses; and it is further

          ORDERED, that the Chapter 7 Trustee, Alan Nisselson, be, and hereby is, awarded

allowed commissions in the amount of $8,754.73 and expenses in the amount of $30.00; and it is

further

          ORDERED, that Windels Marx Lane & Mittendorf, LLP, attorneys for the Trustee, be

and hereby are, awarded allowed fees in the amount of $78,331.74 and expenses in the amount

of $888.40; and it is further

          ORDERED, that Joseph A. Broderick, P.C., accountants for the Trustee, be and hereby

are, awarded allowed fees in the amount of $550.00.




                                                                ____________________________
 Dated: Brooklyn, New York                                             Elizabeth S. Stong
        October 14, 2020                                        United States Bankruptcy Judge

                                                 2
